Citation Nr: 0817976	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to September 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from November 
2004 and February 2005 rating decisions by the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  (The February 2005 rating decision readjudicated the 
claim after the veteran submitted additional evidence 
following the November 2004 rating decision.).  In April 
2008, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.   

The veteran had also filed a notice of disagreement with the 
RO's denial of service connection for fibromyalgia as 
secondary to PTSD.  The RO issued a statement of the case 
(SOC) in the matter, and it was addressed at the April 2008 
Travel Board hearing.  On closer review of the claims file, 
the Board notes that in his April 2006 substantive appeal, 
the veteran expressly limited his appeal to the matter of 
service connection for PTSD, only.  There is no substantive 
appeal in the matter of service connection for fibromyalgia, 
and that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

At the Travel Board hearing the veteran reported that Social 
Security Administration (SSA) disability records (which 
previously were unavailable), may now be secured.  As such 
records are constructively of record and may contain 
information pertinent to the instant claim; VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

The record shows a diagnosis of PTSD.  It does not show, and 
the veteran does not allege, that he engaged in combat with 
the enemy.  Consequently, to substantiate the claim of 
service connection for PTSD, there must be credible 
supporting evidence corroborating that a stressor event 
occurred in service.

The veteran's complete SMRs are unavailable.  Hence, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes searching alternate sources for medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

At the Travel Board hearing, the veteran described an alleged 
stressor event in service.  He related that he was in a 
vehicle going downhill into Korea from the DMZ at a time when 
it was snowing and very icy, lost control of the vehicle, and 
thought that he was going to die.  He stated that there was 
substantial damage to the military vehicle, and that an 
accident report was filed February 7, 1991 (the date of the 
accident.  The veteran also identified another stressor event 
in service, alleging that he was working on a high tower 
(about 150 to 200 feet), when he fell   He testified that he 
was working on the top of the tower (a photo of which is 
associated with his claims file) when he fell 4 or 5 feet 
from a safety harness.  He advised that an incident report 
regarding this event was filed at Camp Page, Korea.  As the 
veteran has identified alternate source records which may 
corroborate alleged stressor events in service, VA has a duty 
to secure such records.

If the alleged stressor events corroborated, or corroborated 
in part, whether the stressors are sufficient to support a 
diagnosis of PTSD would be a medical question.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA copies 
of all medical records considered in their 
determination on the veteran's claim for 
SSA disability benefits.

2.  The RO should arrange for exhaustive 
development to seek 
corroboration/verification of the stressor 
events alleged by the veteran.  The 
records specifically sought should include 
the accident report (and/or property 
damage report) the veteran alleges was 
filed at Camp Casey, Korea, on February 7, 
1991 and the incident report regarding his 
fall from a Tower that was allegedly filed 
at Camp Page.  If any further information 
is needed to secure such documents, the 
veteran must assist by providing such 
information.   

3.  The RO must then review the matter of 
whether there is credible supporting 
evidence of a stressor event in service.  
If (and only if) the alleged stressor 
event(s) in service is/are deemed 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
evaluation to determine whether he has 
PTSD based on such stressor(s).  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

